Citation Nr: 0518454	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension. 



REPRESENTATION

Appellant represented by:	The American Legion 



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which the RO denied the benefit sought 
on appeal.  The veteran had active service from August 1947 
through August 1951.  He served in the Air Force Reserve from 
February 1957 through October 1961, with active service from 
October 1961 through October 1962.  Thereafter, he served in 
the Oklahoma Air National Guard from October 1962 through 
December 1987, including a period of active duty for training 
from May 23, 1987 through June 6, 1987.   The veteran 
appealed the denial of the March 2002 rating decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1995 denied 
service connection for hypertension. 

2.  The evidence received since the March 1995 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which denied entitlement 
to service connection for hypertension, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2. The evidence received subsequent to the RO's March 1995 
rating decision is new and material, and the claim for 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA and requires the 
VA to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, a letter dated in January 2002 specifically 
informed the veteran of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of this portion of the veteran's appeal, the veteran cannot 
be prejudiced by any deficiency, if any, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will 
proceed to the issue presented on appeal.  

The veteran filed a claim for compensation in December 1994 
in which he asserted his hypertension and high blood pressure 
began in service in 1962.  The RO considered and denied the 
veteran's claim for service connection in March 1995 on the 
basis that the veteran's service medical records dated August 
1957 through October 1962 did not show evidence of any 
complaints of, treatment for or diagnosis of hypertension 
while in service.  The veteran's blood pressure at the time 
of enlistment was 102/58 and 118/70 at the time of discharge.  
The veteran's discharge Report of Medical Examination form 
dated April 1962 did not note a history of, findings of or 
diagnosis of any disease or disability, including 
hypertension.  The veteran was notified of that decision and 
of his appellate rights, but did not appeal that decision.  
The March 1995 decision represents a final decision.  
38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2004).  

In November 2001, the veteran asked to be reevaluated for 
hypertension and high blood pressure.  As a general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  When a veteran seeks to reopen a final decision, the 
first inquiry is whether the evidence presented or secured 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)(2004).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal jurisdictional issue that the 
Board is required to address on appeal despite the RO's 
action. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996) (statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits). 

In this case, the evidence associated with the claims file 
since the March 1985 RO decision consists of additional 
statements from the veteran, private medical records, VA 
Medical Center (VAMC) treatment records, service medical 
records and service personnel records dated August 1947 
through April 1987.  After reviewing these records, the RO 
denied service connection in separate rating decisions dated 
March 2002, February 2003, March 2003 and April 2003, 
respectively, on the basis that the evidence submitted was 
not new and material in that it did not show the veteran's 
hypertension occurred in or was caused by service.  

However, by definition, the service records submitted as 
additional evidence in this case are the type of evidence 
that constitutes new and material evidence.  See 38 C.F.R. 
§ 3.156(c)(2004) ("where the new and material evidence 
consists of a supplemental report from a service department, 
received before or after the decision has become final, the 
former decision will be reconsidered by the adjudicating 
agency of the original jurisdiction").  The Board would also 
note that this evidence is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim. Id.  
Accordingly, the Board finds that the veteran's claim should 
be reopened. 38 U.S.C.A. § 5108 (West 2002).  However, as 
will be explained below, the Board is of the opinion that 
additional development is necessary in order to satisfy the 
VA's duty to assist before the merits of the veteran's claim 
for service connection can be addressed.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for hypertension, and to the 
extent only, the appeal is granted. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends that he is entitled to service 
connection for hypertension.  The veteran filed his original 
claim for compensation in December 1994, at which time he 
asserted his hypertension began in service in 1962.  The RO 
considered and denied the veteran's claim for service 
connection in March 1995 on the basis that the veteran's 
service medical records dated August 1957 through October 
1962 did not show evidence of any complaints of, treatment 
for or diagnosis of hypertension while in service.  

It is clear from the veteran's service medical records that 
he was neither diagnosed with nor treated for hypertension 
during his periods of active duty from August 1947 through 
August 1951 or October 1961 through October 1962.  The 
veteran's service medical and personnel records show high 
blood pressure readings beginning in January 1986 while he 
was serving in the Oklahoma Air National Guard.  They show he 
was diagnosed with hypertension and placed on medication in 
September 1986, and an October 1986 record notes that the 
veteran was seeing an unnamed private physician for his 
elevated blood pressure at that time.  However, the record is 
unclear as to whether the veteran's diagnosis of hypertension 
may have preceded or occurred during a period of active duty 
for training while the veteran was serving with the Oklahoma 
Air National Guard.  Significantly, the records from the 
veteran's private physician referred to in his service 
medical records are not associated with the claims file and 
are clearly relevant to the veteran's claim

Service connection by the VA can only be granted for a 
disease or injury incurred in or aggravated by a period of 
"active service" in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Active 
military, naval, and air service includes active duty, any 
period of active duty training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (IADT) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  ADT includes full-time duty 
in the Armed Forces performed by Reserves for training 
purposes, and includes full-time duty performed by members of 
the National Guard of any State.  IADT generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State. 38 U.S.C.A. § 101(21)-(24) (West 
2002); 38 C.F.R. § 3.6(a), (c), (d) (2004).  

The Board notes that while the veteran served in the Oklahoma 
Air National Guard from August 1965 through December 1987, 
the claims file contains only one record noting a period of 
active duty for training that occurred from May 23, 1987 
through June 6, 1987.  The veteran's remaining periods of 
active duty for training, particularly those that occurred at 
or around the time of his diagnosis for hypertension, have 
not been verified.   

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  The case is being 
returned to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should verify through official 
sources the periods of active duty for 
training performed by the veteran in 1985 
and 1986 while serving with the Oklahoma 
Air National Guard.

2.  The veteran should be requested to 
identify the private physician who was 
reported in the service medical record 
dated October 9, 1986 to have been treating 
him for elevated blood pressure at that 
time.  The veteran should also be requested 
to complete an authorization for release of 
medical records to permit the RO to obtain 
records from that physician, as well as an 
authorization for release of medical 
records for any other private physician who 
provided treatment for elevated blood 
pressure prior to October 1986.

3.  The RO should review the claims file, 
taking into consideration all evidence, to 
determine whether the record contains 
sufficient medical evidence to make a 
decision on the claim.  If the record does 
not contain sufficient medical evidence to 
make a decision on the claim, the RO should 
afford the veteran a VA examination or 
obtain a medical opinion to answer any 
medical questions presented by the 
veteran's claim.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  The RO should, as to each period of 
active duty or period of active duty for training, make a 
specific determination as to whether the veteran's 
hypertension was incurred in or, if found to have preexisted 
any period of service, aggravated by a period of active duty 
or active duty for training.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


